News Release FOR IMMEDIATE RELEASE Contact:Paul S. Feeley Senior Vice President, Treasurer and Chief Financial Officer (617) 628-4000 CENTRAL BANCORP, INC. DECLARES QUARTERLY COMMON STOCK CASH DIVIDEND SOMERVILLE, MASSACHUSETTS, January 20, 2011 — Central Bancorp, Inc. (NASDAQ Global Market: CEBK) (the “Company”) today announced that the Company’s Board of Directors has declared a quarterly common stock cash dividend of five ($0.05) cents per share, payable on or about February 18, 2011 to stockholders of record on February 4, 2011. Central Bancorp, Inc. is the holding company for Central Bank, whose legal name is Central Co-operative Bank, a Massachusetts-chartered co-operative bank operating nine full-service banking offices, a limited service high school branch in suburban Boston and a standalone 24-hour automated teller machine in Somerville.
